PER CURIAM.
The only substantial question presented on this appeal from four convictions for uttering forged instruments is whether the trial court erred in denying defendant’s motion for a continuance of trial. The motion was made at the time the cause was called for trial. The only basis for continuance advanced was appellant’s wish to have a longer time to make restitution. The court had previously granted a continuance for the same purpose.
Error has not been demonstrated. See Vitiello v. State, Fla.App.1964, 167 So.2d 629, 631.
Affirmed.